EXHIBIT 10.44

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of
January 20, 2006, among RAINBOW NATIONAL SERVICES LLC, a Delaware limited
liability company (the “Borrower”), the GUARANTORS (as defined in the Loan
Agreement described below) signatory hereto, JPMORGAN CHASE BANK, in its
capacity as administrative agent for the Credit Parties (as defined in the Loan
Agreement described below) (the “Administrative Agent”), and the other CREDIT
PARTIES (as defined in the Loan Agreement described below) signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
Credit Parties are parties to that certain Loan Agreement dated as of August 20,
2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”); and

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the other
Credit Parties have agreed, to amend the Loan Agreement and to grant certain
waivers thereunder, in each case as more fully set forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that all
capitalized terms used herein shall have the meanings ascribed thereto in the
Loan Agreement except as otherwise defined or limited herein, and further agree,
subject to the conditions precedent to this Amendment hereinafter set forth, as
follows:

 

1.             Amendments to Article 1.

 

(a)           Article 1 of the Loan Agreement, Definitions, is hereby modified
and amended by adding the following definition in the appropriate alphabetical
order:

 

“‘Funded Debt’ shall mean, with respect to any Person, Capitalized Lease
Obligations of such Person and other indebtedness of such Person for borrowed
money (whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price or acquisition price of property or services (including,
without limitation, obligations of such Person for property taxes) other than
accounts payable (other than for borrowed money) incurred in the ordinary course
of business of such Person.  Without limiting the generality of the foregoing,
such term shall include (a) when applied to any of the Borrower Parties, all
obligations of the Borrower Parties under Interest Hedge Agreements and (b) when
applied to any of the Borrower Parties or any other Person, all Funded Debt of
others Guaranteed by such Person.”

 

(b)           Article 1 of the Loan Agreement, Definitions, is hereby further
modified and amended by amending and restating the definition of “Discretionary
Distributions Basket Amount” in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“‘Discretionary Distributions Basket Amount’ shall mean, for calendar year 2004
and each calendar year thereafter during the term of this Agreement,
$200,000,000.  Notwithstanding the foregoing, to the extent that amounts
available under the Discretionary Distributions Basket Amount with respect to
any calendar year are not used, such amounts may be carried forward to increase
the Discretionary Distributions Basket Amount during the years following such
year; provided, however, that the aggregate amount available under the
Discretionary Distributions Basket Amount during the term of this Agreement
shall not exceed $800,000,000.”

 

(c)           Article 1 of the Loan Agreement, Definitions, is hereby further
modified and amended by amending and restating the definition of “Lien” in its
entirety as follows:

 

“‘Lien’ shall mean, with respect to any property, any mortgage, pledge, security
interest, conditional sale or other title retention agreement, lien, charge or
encumbrance upon such property, securing any Funded Debt or other obligation.”

 

(d)           Article 1 of the Loan Agreement, Definitions, is hereby further
modified and amended by (i) deleting the word “and” at the end of clause (f) in
the definition of “Permitted Liens” and (ii) inserting the following immediately
prior to the period in such definition:

 

“; and

 

(h)           Liens created in the ordinary course of business and customary in
the industry with respect to the production of motion pictures, television
programs and other similar products or content, and the components thereof,
securing obligations of the Borrower Parties owing in respect of compensation,
residual and other payments for services rendered by creative or other program
production personnel that do not constitute Funded Debt, provided that any such
Lien shall attach solely to the motion picture, television program, other
similar product or content, or applicable component thereof, and the rights of
the Borrower Parties’ in respect thereof, that are the subject of the
arrangements giving rise to the underlying obligation”

 

(e)           Article 1 of the Loan Agreement, Definitions, is hereby further
modified and amended by deleting the definitions of “Indebtedness”,
“Indebtedness For Money Borrowed”, and “Rainbow DBS Holdings Basket Amount” from
such Article.  In connection with the foregoing deletions, the Loan Agreement
and each of the other Loan Documents are hereby modified and amended by deleting
each reference to “Indebtedness” or “Indebtedness For Money Borrowed” contained
therein (other than any such reference contained in the phrase “Incremental
Facility Indebtedness”) and replacing each such reference with the term “Funded
Debt”.

 

2

--------------------------------------------------------------------------------


 

2.             Amendments to Article 8.

 

(a)           Section 8.1 of the Loan Agreement, Funded Debt (as named in the
Loan Agreement after giving effect to this Amendment), is hereby modified and
amended by amending and restating subsection (c) of such Section in its entirety
as follows:

 

“(c)         Capitalized Lease Obligations, vendor financing arrangements, and
insurance premium financing arrangements of the Rainbow Companies in an
aggregate amount over the remainder of the term of all such obligations not to
exceed $60,000,000 at any one time outstanding;”

 

(b)           Section 8.2 of the Loan Agreement, Investments, is hereby modified
and amended by amending and restating subsection (d) of such Section in its
entirety as follows:

 

“(d)         so long as no Default or Event of Default then exists or would be
caused thereby and in each case subject to compliance with Section 6.14 hereof,
the Rainbow Companies may do the following:

 

(i)            make cash Investments in an aggregate amount not to exceed during
any year, together with the amount of any Acquisitions made during such year
under Section 8.5(d)(v)(A) hereof and the amount of any Restricted Payments made
during such year under Section 8.7(c)(i)(A) hereof, the Discretionary
Distributions Basket Amount applicable to such period; and

 

(ii)           make cash Investments funded by Net Cash Proceeds received in
connection with the issuance of any New Affiliated Equity to the extent such Net
Cash Proceeds are not used by the Rainbow Companies for any other purpose.”

 

(c)           Section 8.5 of the Loan Agreement, Liquidation; Disposition or
Acquisition of Assets, is hereby modified and amended by (i) deleting the
reference to “Section 8.2(d)(ii)” contained in clause (v) of subsection (d) of
such Section and by replacing such reference with “Section 8.2(d)(i)” and
(ii) deleting the reference to “Section 8.7(c)(i)(B)” contained in clause (v) of
subsection (d) of such Section and by replacing such reference with
“Section 8.7(c)(i)(A)”.

 

(d)           Section 8.7 of the Loan Agreement, Restricted Payments and
Purchases, is hereby modified and amended by amending and restating clause
(i) of subsection (c) of such Section in its entirety as follows:

 

“(i)          so long as the Administrative Agent shall have received
satisfactory evidence (x) that the aggregate amount of Liquidity, both before
and after giving effect to such Restricted Payment, is at least $35,000,000, (y)
that the Borrower is permitted to borrow the aggregate amount of clause (a) of
the definition of Liquidity both before and after giving effect to such
Restricted Payment and (z) of pro forma compliance with the Financial Covenants,
both before and after giving effect to such Restricted Payment,

 

3

--------------------------------------------------------------------------------


 

(A)          make Restricted Payments in an aggregate amount not to exceed
during any year, together with the amount of any Investments made during such
year under Section 8.2(d)(i) hereof and the amount of any Acquisitions made
during such year under Section 8.5(d)(v)(A) hereof, the Discretionary
Distributions Basket Amount applicable to such period, and

 

(B)           so long as the Total Leverage Ratio is less than or equal to the
lesser of (1) 5.00 to 1.00 and (2) the Total Leverage Ratio required by
Section 8.8 hereof for the relevant period, make Restricted Payments funded by
the Net Cash Proceeds received in connection with any Subsequent Authorized Debt
Issuance by the Borrower substantially concurrently with the closing of such
Subsequent Authorized Debt Issuance,”

 

3.             Waivers.

 

(a)           The Borrower has informed the Administrative Agent that certain
long-term liabilities of the Borrower Parties incurred in the ordinary course of
business (such as obligations under Film-Rights Agreements) may have qualified
as “Indebtedness” (as defined in the Loan Agreement prior to giving effect to
this Amendment) under the Loan Agreement, but not as “Indebtedness For Money
Borrowed” (as defined in the Loan Agreement prior to giving effect to this
Amendment).  The Borrower has further informed the Administrative Agent that
certain long-term liabilities of AMC in respect of deferred carriage fees owing
to Time Warner Entertainment, L.P. (as described in the Borrower’s consolidated
financial statements for the three and nine month periods ended September 30,
2005 and 2004) may have constituted “Indebtedness” (as defined in the Loan
Agreement prior to giving effect to this Amendment), but not as “Indebtedness
For Money Borrowed” (as defined in the Loan Agreement prior to giving effect to
this Amendment).  The Borrower has requested, and the Administrative Agent and
the other Credit Parties hereby agree, to waive (i) any Default or Event of
Default that may have occurred under the Loan Agreement during the period from
the Agreement Date to the Amendment Effective Date as a result of the Borrower
Parties’ failure to comply with Section 8.1 of the Loan Agreement due to the
incurrence or existence of “Indebtedness” (as defined in the Loan Agreement
prior to giving effect to this Amendment) not also constituting “Funded Debt”
(as defined in the Loan Agreement after giving effect to this Amendment), and
(ii) their rights and remedies under the Loan Agreement and the other Loan
Documents which may arise as a result thereof.

 

(b)           The Borrower has further informed the Administrative Agent that
certain Liens created in the ordinary course of business may have constituted
“Liens” (as defined in the Loan Agreement prior to giving effect to this
Amendment), but may not have qualified as “Permitted Liens” (as defined in the
Loan Agreement prior to giving effect to this Amendment).  The Borrower has
requested a waiver of, and the Administrative Agent and the other Credit Parties
hereby agree to waive, (i) any Default or Event of Default that may have
occurred under the Loan Agreement during the period from the Agreement Date to
the Amendment Effective Date as a result of the Borrower Parties’ failure to
comply with the requirements of Section 8.3 of the Loan Agreement due to the
incurrence or existence of “Liens” (as defined in the Loan

 

4

--------------------------------------------------------------------------------


 

Agreement prior to giving effect to this Amendment) that (A) would not
constitute “Liens” (as defined in the Loan Agreement after giving effect to this
Amendment) or (B) would constitute “Permitted Liens” (as defined in the Loan
Agreement after giving effect to this Amendment), and (ii) their rights and
remedies under the Loan Agreement and the other Loan Documents which may arise
as a result thereof.

 

(c)           The Borrower has further informed the Administrative Agent that
certain of the Borrower Parties agreed to forgive approximately $156 million of
net intercompany amounts owing to them by RMH (the “RMH Intercompany Advances”)
on or before April 15, 2005.  The forgiveness of the RMH Intercompany Advances
was recorded as a capital distribution by the Borrower.  The Borrower has
requested, and the Administrative Agent and the other Credit Parties hereby
agree, to waive (i) any Default or Event of Default that may have occurred under
the Loan Agreement (A) during the period from the Agreement Date to April 15,
2005 as a result of the existence of the intercompany amounts to the extent such
Investments were not permitted under Section 8.2 of the Loan Agreement, and
(B) as a result of any Restricted Payment or Restricted Purchase made by any of
the Borrower Parties on or before April 15, 2005 in connection with the
forgiveness of the RMH Intercompany Advances, and (ii) their rights and remedies
under the Loan Agreement and the other Loan Documents which may arise as a
result of the foregoing.  The Administrative Agent and the other Credit Parties
hereby agree that any Restricted Payment or Restricted Purchase resulting from
the forgiveness of the RMH Intercompany Advances shall not reduce the
Discretionary Distributions Basket Amount for any period.

 

4.             No Other Amendments or Waivers.  Except for the amendments and
waivers set forth above, the text of the Loan Agreement and all other Loan
Documents shall remain unchanged and in full force and effect.  The amendments
and waivers agreed to herein shall not constitute a modification of the Loan
Agreement or a course of dealing with the Administrative Agent or the other
Credit Parties at variance with the Loan Agreement which would require further
notice by the Administrative Agent or the other Credit Parties in order to
require strict compliance with the terms of the Loan Agreement, as amended
hereby, and the other Loan Documents in the future.

 

5.             Reaffirmation.  Each of the Borrower Parties acknowledges and
agrees that the security and other interests granted to the Administrative Agent
and the other Credit Parties pursuant to the Loan Documents to which each
respective Borrower Party is a signatory prior to the date hereof shall remain
outstanding and in full force and effect in accordance with the Loan Documents,
and shall continue to secure the Obligations, and that the security and other
interests granted to the Administrative Agent and the other Credit Parties
thereby are hereby ratified, confirmed and continued by execution and delivery
hereof.  The Loan Documents shall remain extant and in full force and effect
following the execution and delivery of this Amendment and the other Loan
Documents executed in connection therewith, and each of the Borrower Parties
hereby ratifies and confirms its respective obligations thereunder.

 

6.             Conditions Precedent to this Amendment.  This Amendment shall be
effective as of the date first written above (the “Amendment Effective Date”),
upon the receipt by the Administrative Agent of (a) counterparts of this
Amendment duly executed by the Borrower and

 

5

--------------------------------------------------------------------------------


 

each of the Guarantors and (b) a Lender Addendum duly executed by each of the
Majority Lenders as provided Section 9 of this Amendment.

 

7.             Representations and Warranties. The Borrower hereby represents
and warrants in favor of the Administrative Agent and the other Credit Parties
as follows:

 

(a)           The representations and warranties of the Borrower and each
Guarantor set forth in the Loan Agreement are hereby restated and affirmed as
true and correct in all material respects as of the date hereof (after giving
effect to the waivers and amendments contained in this Amendment), other than
those which, according to their terms, were true and correct only on the
Agreement Date;

 

(b)           The Borrower has the limited liability company power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by it;

 

(c)           This Amendment has been duly authorized, validly executed and
delivered by one or more Authorized Signatories of the Borrower, and constitutes
the legal and valid obligation of the Borrower enforceable against the Borrower
in accordance with its terms; and

 

(d)           The execution and delivery of this Amendment and performance by
the Borrower under the Loan Agreement, as amended hereby, do not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower which has not already
been obtained, nor be in contravention of or in conflict with the partnership or
limited liability company agreement, as applicable, of the Borrower, or any
provision of any statute, judgment, order, indenture, instrument, agreement or
undertaking, to which the Borrower is party or by which the Borrower’s assets or
properties are or may become bound.

 

8.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original but all such
separate counterparts shall together constitute but one and the same
instrument.  In proving this Amendment in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought.  Any signatures delivered by
a party by facsimile or e-mail transmission of an adobe file format document
(also known as a PDF file) shall be deemed an original signature hereto.

 

9.             Delivery of Lender Addenda.  Each Lender shall become a party to
this Amendment by delivering to the Administrative Agent a Lender Addendum,
substantially in the form of Annex A attached hereto, duly executed by such
Lender.

 

10.           Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND SECTION 327(b) OF THE NEW YORK CIVIL PRACTICE LAWS AND RULES AND WITHOUT
REFERENCE TO THE CONFLICT OR CHOICE OF LAW PRINCIPLES THEREOF.

 

6

--------------------------------------------------------------------------------


 

11.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.

 

 

[SIGNATURE PAGES FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute, deliver and seal this
Amendment as of the day and year first above written.

 

BORROWER:

 

RAINBOW NATIONAL SERVICES LLC

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-1

--------------------------------------------------------------------------------


 

GUARANTORS:

 

AMC PRODUCTIONS, INC.

 

 

 

 

 

WE:  WOMEN’S ENTERTAINMENT
PRODUCTIONS, INC.

 

 

 

 

 

IFC PROGRAMMING, INC.

 

 

 

 

 

RNS CO-ISSUER CORPORATION

 

 

 

 

 

AMERICAN MOVIE CLASSICS IV HOLDING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

of each of the above-named corporations

 

 

 

 

 

 

 

 

 

 

 

 

 

AMC MOVIE COMPANION LLC

 

 

 

 

 

MONSTERS VOD SERVICES LLC

 

 

 

 

 

AMC NEW MEDIA LLC

 

 

 

 

 

AMC FILM HOLDINGS LLC

 

 

 

 

 

WE: WOMEN’S ENTERTAINMENT LLC

 

 

 

 

 

By:  American Movie Classics Company LLC,
as sole member of each of the above-named
limited liability companies

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

 John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

AMERICAN MOVIE CLASSICS COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

 John Bier

 

 

 

Title:

 Senior Vice President & Treasurer

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-2

--------------------------------------------------------------------------------


 

 

 

RAINBOW PROGRAMMING HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

WE NEW MEDIA LLC

 

 

 

 

 

By:  WE: Women’s Entertainment LLC, as sole member of the above-named limited
liability company

 

 

 

 

 

By:  American Movie Classics Company LLC, as sole member of WE: Women’s
Entertainment LLC

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

IFC VOD SERVICES LLC

 

 

 

 

 

IFC DIGITAL MEDIA LLC

 

 

 

 

 

By:  The Independent Film Channel LLC, as sole member of
each of the above-named limited liability companies

 

 

 

 

 

By:  Rainbow National Services LLC, as sole member of
The Independent Film Channel LLC

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-3

--------------------------------------------------------------------------------


 

 

 

THE INDEPENDENT FILM CHANNEL LLC

 

 

 

 

 

By:  Rainbow National Services LLC, its sole member

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

Name:

John Bier

 

 

 

Title:

Senior Vice President & Treasurer

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-4

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

 

AGENT:

 

JPMORGAN CHASE BANK

 

 

 

 

 

 

 

 

By:

/s/Joan M. Fitzgibbon

 

 

 

Name:

Joan M. Fitzgibbon

 

 

 

Title:

Managing Director

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-5

--------------------------------------------------------------------------------


 

AS SYNDICATION AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Todd Shipley

 

 

 

Name:

Todd Shipley

 

 

 

Title:

Senior Vice President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

S-6

--------------------------------------------------------------------------------


 

AS CO-DOCUMENTATION

 

 

AGENTS:

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

By:

/s/ Doreen Barr

/s/ Judith E. Smith

 

 

 

Name:

Doreen Barr

Judith E. Smith

 

 

 

Title:

Vice President

Director

 

 

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Maureen Maroney

 

 

 

Name:

Maureen Maroney

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Mark L. Cook

 

 

 

Name:

Mark L. Cook

 

 

 

Title:

Director

 

 

S-7

--------------------------------------------------------------------------------


 

ANNEX A
TO
FIRST AMENDMENT TO LOAN AGREEMENT



FORM OF LENDER ADDENDUM

 

RAINBOW MEDIA HOLDINGS LLC
FIRST AMENDMENT TO LOAN AGREEMENT



DATED AS OF JANUARY 20, 2006

 

Reference is made to the Loan Agreement dated as of August 20, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among Rainbow National Services LLC, a Delaware limited liability
company (the “Borrower”), the Guarantors (as defined in the Loan Agreement)
party thereto, JPMorgan Chase Bank, as administrative agent (the “Administrative
Agent”) and the other Credit Parties (as defined in the Loan Agreement) party
thereto.  Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Loan Agreement.

 

The Borrower has requested that the Majority Lenders agree to amend certain
provisions of the Loan Agreement on the terms and conditions described in the
First Amendment to Loan Agreement in the form attached hereto as Exhibit A (the
“First Amendment”).

 

THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SECTION 327(b) OF THE NEW
YORK CIVIL PRACTICE LAWS AND RULES AND WITHOUT REFERENCE TO THE CONFLICT OR
CHOICE OF LAW PRINCIPLES THEREOF.

 

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page hereof by facsimile or e-mail transmission of an adobe
file format document (also known as a PDF file) shall be effective as delivery
of a manually executed counterpart hereof.

 

[SIGNATURES PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
the date first set forth above.

 

 

 

 

 

 

 

(NAME OF LENDER)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO

 

LENDER ADDENDUM TO FIRST AMENDMENT TO LOAN AGREEMENT

 

 

COPY OF FIRST AMENDMENT TO LOAN AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------